DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/23/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sexauer et al (US 20150259922 A1) in view of Ornstein (US 6,113,978 A).
	Regarding claims 10-19, 22, and 23, Sexauer teaches a method of making a highly reflective roofing system comprising affixing a plurality of granules to an asphalt based substrate (i.e., waterproof layer and asphalt based membrane) (para 9, 17, 18, 29, 43). Sexauer further teaches the roofing granules may be an aluminum silicate (e.g. kaolin clay or calcined kaolin) material having an approximate size ranging from 0.3 mm to 2.4 mm with a reflectance from 80% to 92%; and when applied to a black roofing substrate at the rate normally used for roofing materials, the resultant reflectance was para 11-12).
	Sexauer teaches the granules may be coated with a surface treatment wherein the surface treatment is a surface treatment selected from the group consisting of aqueous silanes, siloxanes, polysiloxanes, organo-siloxanes, silicates, organic silicates, silicone resins, acrylics, urethanes, polyurethanes, glycol ethers and mixtures thereof with specific examples of siloxane based compounds, silane compounds, fluorinated (meth)acrylic copolymers; wherein the coatings are applied either by spraying or by saturating in a solution (i.e., dipping) and dried in a kiln (i.e., oven), then packaged (para 23-25, table 1, claims 4, 5); so Sexauer would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention coating a plurality of aluminum silicate granules with a mixture comprising a copolymer, and a siloxane-based or silane-based compound; drying the coating on the plurality of aluminum silicate granules to form a plurality of coated granules; an affixing the plurality of coated granules to a waterproof layer, wherein: the copolymer is a fluorinated (meth)acrylic copolymer; and further comprising mixing the copolymer and the siloxane-based or the silane-based compound; wherein the mixture is not applied to the waterproof layer (i.e., just the granules are produced).
	Sexauer fails to expressly teach the fluorinated (meth)acrylic copolymer are cationic. 
	Ornstein teaches it was known in the art at the time of invention to use cationic fluorinated acrylic copolymer components on building material to give the building abstract; col 2, lines 15-25; col 3, lines 10-18; col 6, lines 50-67).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cationic fluorinated acrylic copolymer component of Ornstein with the granule coatings of Sexauer to further enhance the water- and oil-repellent properties of the granules. 
Regarding the limitations “wherein the siloxane-based or silane-based compound is 60 wt. % or more of the coating; “wherein the siloxane-based or silane- based compound is 75 wt. % or more of the coating;” and “wherein the coating comprises from 0.001 wt. % to 3.0 wt. % on a dry basis of the plurality of aluminum silicate granules;” Sexauer suggests the surface treatments are used to prevent staining and should maintain the high solar reflectance, of the granule; and Ornstein teaches its coatings should be oil-repellant (e.g., give increased resistance to damage from oil) (abstract; col 2, lines 15-25; col 3, lines 10-18); so it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the composition of the surface treatments of the granules of Sexauer as modified by Ornstein as well as the amount of coating on the granule to optimize the coating’s ability to provide and maintain the solar reflectance and oil repellency of the granule. Furthermore, “"[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 II A).
With regard to the limitation “further comprising prior to affixing the plurality of coated granules to the waterproof layer, applying a second coating of the mixture to the plurality of aluminum silicate granules to form the plurality of coated granules,” it would MPEP § 2144.04 VI B).
	The combination of Sexauer and Ornstein suggests or would have otherwise rendered obvious the process of making, structure, and composition of the plurality of the roofing granules of the instant claims so the roofing granules of Sexauer as modified by Ornstein are deemed to inherent possess wherein the plurality of coated granules have an oil repellency effective to prevent greater than 98% of the plurality of coated granules from sinking in a naphthenic oil bath after 28 days; and wherein the coating on the plurality of coated granules is effective to maintain at least 91% of the reflectivity of the coated granule after 28 days of being aged in an oven at 80 °C after affixing the plurality of coated granules to the waterproof layer.
	Regarding claims 20 and 21, Sexauer suggests that granules may be pressed into hot liquid asphalt (para 17) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein affixing the plurality of coated granules to the waterproof layer comprises providing the waterproof layer in a molten state; placing the plurality of coated granules in the waterproof layer in the molten state; and cooling the waterproof layer in the molten state to couple the plurality of coated granules to the waterproof layer. Sexauer further suggests that granules may be applied through a layer of foam and an elastomeric coating (para 18) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein affixing the plurality of coated granules to the waterproof layer comprises coupling the plurality of coated granules to the waterproof layer with an adhesive.

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the embodiment of the instant claims provides unexpected and superior results for preventing degradation to the coated granule and the claimed coating provides superior water and oil resistance over coatings known in the art, such as those disclosed by Sexauer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It appears the Applicant has failed to consider the combined teachings of Sexauer and Ornstein.
Sexauer teaches the granules may be coated with a surface treatment wherein the surface treatment is a surface treatment selected from the group consisting of aqueous silanes, siloxanes, polysiloxanes, organo-siloxanes, silicates, organic silicates, silicone resins, acrylics, urethanes, polyurethanes, glycol ethers and mixtures thereof with specific examples of siloxane based compounds, silane compounds, fluorinated (meth)acrylic copolymers (table 1, claims 4, 5);
Ornstein teaches it was known in the art at the time of invention to use cationic fluorinated acrylic copolymer components on building material to give the building materials stable water- and oil-repellent properties (abstract; col 2, lines 15-25; col 3, lines 10-18; col 6, lines 50-67).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cationic fluorinated acrylic copolymer component of Ornstein with the granule coatings of Sexauer to further enhance the water- and oil-repellent properties of the granules. 
Regarding the limitations “wherein the siloxane-based or silane-based compound is 60 wt. % or more of the coating; “wherein the siloxane-based or silane- based compound is 75 wt. % or more of the coating;” and “wherein the coating comprises from 0.001 wt. % to 3.0 wt. % on a dry basis of the plurality of aluminum silicate granules;” Sexauer suggests the surface treatments are used to prevent staining and should maintain the high solar reflectance, of the granule; and Ornstein teaches its coatings should be oil-repellant (e.g., give increased resistance to damage from oil) (abstract; col 2, lines 15-25; col 3, lines 10-18); so it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the composition of the surface treatments of the granules of Sexauer as modified by Ornstein as well as the amount of coating on the granule to optimize the coating’s ability to provide and maintain the solar reflectance and oil repellency of the granule. Furthermore, “"[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 II A).
With regard to the limitation “further comprising prior to affixing the plurality of coated granules to the waterproof layer, applying a second coating of the mixture to the plurality of aluminum silicate granules to form the plurality of coated granules,” it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the layers on the granule to optimize the weather resistance of the granule. Furthermore, duplication of layer would be prima facie obvious (MPEP § 2144.04 VI B).
	The combination of Sexauer and Ornstein suggests or would have otherwise rendered obvious the process of making, structure, and composition of the plurality of the roofing granules of the instant claims so the roofing granules of Sexauer as modified by Ornstein are deemed to inherent possess wherein the plurality of coated granules have an oil repellency effective to prevent greater than 98% of the plurality of coated granules from sinking in a naphthenic oil bath after 28 days; and wherein the coating on the plurality of coated granules is effective to maintain at least 91% of the reflectivity of the coated granule after 28 days of being aged in an oven at 80 °C after affixing the plurality of coated granules to the waterproof layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783